DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, figures 4-10 in the reply filed on 5/25/2022 is acknowledged.
Claims 13, 15-17, 19, 23 and 29-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.
Regarding claim 13, the specification states in paragraph [0085] that “the external envelope circle of the external thread on the jet regulator housing that is specified for screw-fitting to the internal thread 3 moulded in the cylindrical water outlet 4 in the case of the jet regulator shown in Figures 1 to 3 comically widens towards the outflow side.” The examiner notes that due to this section in the specification, claims 13 is directed towards the embodiment shown in figures 1-3 and is hereby withdrawn.
Regarding claim 119, the specification states in paragraph [0088] that “he jet regulator 115 shown in Figures 15 to 26. To this end, the thread profile of the external thread which projects beyond the thread groove in an outflow-side thread portion widens at least in regions.” The examiner notes that due to this section in the specification, claims 19 is directed towards the embodiment shown in figures 15-26 and is hereby withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the external envelope circle of the external thread of claim 13, the cylindrical openings of claim 8,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, 18-22, 24-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding claim 1, it is unclear what is angled in line 8, is it the housing part region, the external thread, the internal surface of the water outlet, or a different element? 
Regarding claim 2, it is unclear how the lip seal can be a seal if it only has to lie close to the inner circumference of the water outlet.
Claim 3 recites the limitation "the housing circumference" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the housing end side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, it is unclear if the “said region” in line 5 is the same as the “at least in regions” of line 3, or if it is a different region.
Regarding claim 11, it is unclear what is meant by the term “shape adapted manor.” Does the thread shape change or adapt, is it made from a flexible material to do so?
Regarding claim 11, it is unclear if the thread profile deviates from a thread groove, or if the housing external circumference deviates from the thread groove.
Regarding claim 8, line 3, it is unclear what is cylindrical. Is it the openings, or the jet splitter and the second housing part in the region of the openings?
The remainder of the claims are rejected due to being dependent from a rejected base claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-12,  25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosio (2017/0101768).
Regarding claim 1, Bosio shows a jet regulator (1) comprising: a jet regulator housing (10) which on a housing external circumference thereof, spaced apart from an outflow-side housing end side, has an external thread (12) adapted for screw-fitting into an internal thread (101) in a water outlet (100) of a sanitary outlet fitting; a housing part-region of the jet regulator housing  that is disposed on an outflow side of the external thread  in a direction towards an internal circumference of the water outlet is angled (the outer wall of 10 is angled hear 13) and is adapted to form a drainage annular space (fig 6)) between said housing part-region and an internal circumference of the water outlet.
Regarding claim 2, an outflow-side housing end periphery of the jet regulator housing  is configured as a lip seal (fig 6. ) which lies close to the internal circumference of the water outlet (fig 6).  The examiner notes that the bottom of 10 is being considered a lip seal since it lies close to the inner surface of 100.   
Regarding claim 3,  the jet regulator is configured as a jet aerator which is configured to mix water flowing therethrough with ambient air (fig 6), and a housing portion of the jet regulator housing that is disposed on an outflow side of the external thread, has at least one aeration opening (13)) that is provided on the housing circumference or on the housing end side of the jet regulator housing.  
Regarding claim 4,  wherein the jet regulator housing is formed from at least first and second housing parts (10, 40) that are connectable to one another.  
Regarding claim 5,  the first housing part  that is disposed on the outflow side supports the external thread (fig 3)
Regarding claim 6,  the outflow-side first housing part on an inflow side thereof is connectable to the second housing part  of the jet regulator housing (fig 3), said second housing part  supporting a jet splitter (4) which is configured to split water flowing therethrough into a multiplicity of individual jets.
Regarding claim 9, further comprising a sleeve-shaped guide wall (11) in the jet regulator housing, at least one aeration duct (between11 and 100) which extends from at least one aeration opening (13)  that is disposed on the housing outflow side or on the housing circumference to the housing interior and the at least one aeration duct is located between the housing internal circumference of the jet regulator housing  and the guide wall (fig 6).  
Regarding claim 10,  further comprising at least one drainage opening (22) which from the drainage annular space (8) leads to at least one of the aeration ducts (18), and the at least one drainage opening is located in a partial-region of the housing wall of the jet regulator housing (1) that is disposed between the outflow-side housing end side and the external thread (2).  
Regarding claim 11,  the jet regulator housing on the housing external circumference thereof as the external thread (12), has a thread profile which at least in regions deviates from a thread groove  (there is no thread groove above or below the threads 12) that in a helical manner continuously encircles a cylindrical wall and which in said region is adapted to interact in a shape-adapted manner with an internal thread (101) provided in the water outlet (fig 6).  
Regarding claim 12, wherein the jet regulator housing has at least one cross-sectional widening (top portion) which is materially identical and molded so as to be integral to a housing portion of the jet regulator housing that supports the external thread (fig  2), which cross-4Applicant: Neoperl GmbHApplication No.: 16/624,608 sectional widening is adapted to be brought to bear on at least one of an end side or the internal circumferential side of the water outlet (fig 4).  
Regarding claim 20,  wherein the at least one cross-sectional widening projects with a flange shape (top surface of 10) on the housing external circumference of the jet regulator housing.  
Regarding claim 25,  further comprising a mesh or a net structure (5) formed from webs (sieves are webs) that intersect one another at intersection nodes integrally molded to the guide wall  on the outflow side (fig 3).  
Regarding claim 28,  the jet regulator  is designed to be free of and is adapted to be installed without an annular seal that is produced from an elastic material so as to be separate from the jet regulator housing (fig 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosio (2017/0101768) in view of Chen et al. (EP 3 208 390 A1)
Regarding claims 7 and 8, Bosio shows all aspects of the applicant’s invention as in claim 6, but fails to show   that the jet regulator is configured as a diffuser which has a cup-shaped jet splitter insert which on a cup circumference of a cup shape thereof has a plurality of splitter openings and which has a cup base  which is configured as an impact face that is configured to deflect inflowing water towards the splitter openings wherein the second housing part  encompasses the jet splitter insert, and the second housing part at least in region of the openings, which are cylindrical, tapers in such that an annular gap which on the outflow side tapers towards an annular opening that opens into a housing interior is formed between the jet splitter insert  and a housing internal circumference of the second housing part.  
However, Chen et al teaches  similar jet regulator that  is configured as a diffuser which has a cup-shaped jet splitter (200) insert which on a cup circumference of a cup shape thereof has a plurality of splitter openings (211) and which has a cup base (220)  which is configured as an impact face that is configured to deflect inflowing water towards the splitter openings wherein the second housing part (140, 200)  encompasses the jet splitter insert , and the second housing part at least in region of the openings, which are cylindrical, tapers in such that an annular gap which on the outflow side tapers towards an annular opening that opens into a housing interior is formed between the jet splitter insert  and a housing internal circumference of the second housing part (fig 4).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the single piece jet splitter of Bosio with the two piece jet splitter of Chen et al,. in order to make it easier to take a part and unclog the jet splitter.
Regarding claims 26 and 27,  Bosio shows all aspects of the applicant’s invention as in claim 25, including that  the guide wall is connected rotationally fixed to the jet regulator housing on the outflow side (fig 3), but fails to teach and at least one tool engagement face for a driving tool is provided on at least one of the guide wall  or on the mesh or net structure,  wherein the at least one tool engagement surface comprises at least one slot-shaped recess  which is delimited by opposite slot longitudinal walls which form tool engagement faces for insertion of the driving tool in the mesh or net structure.  
However, Chen et al. teaches a jet regulator that includes at least one tool engagement face  (fig 3, bottom of 131) for a driving tool is provided on at least one of the guide wall  or on the mesh or net structure (the wall of 131),  wherein the at least one tool engagement surface comprises at least one slot-shaped recess (fig 3)  which is delimited by opposite slot longitudinal walls which form tool engagement faces for insertion of the driving tool in the mesh or net structure.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a tool engagement surface to the guide wall of Bosio in order to easily unthread the jet regulator with a tool or hand.

Allowable Subject Matter
Claims 14, 18, 21, 22 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        6/14/2022